DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 2/4/2022. Claims 17, 21, 23-26, 31-33, 40, 44, 46-48 and 51 have been amended. Claims 1-16, 18-20, 22, 27-30, 34-39, 41-43 and 45 have been canceled. Claims 17, 21, 23-26, 31-33, 40, 44 and 46-51 are pending and an action is as follows.

Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.

The Applicant argues, “Yi discloses “If the UE has received the random access response valid for the UE, the UE may process all of the information included in the random access response...” See Yi, para. [0087]. Yi further discloses “The UE uses the received UL Grant so as to transmit the data (that is, the message 3) to the eNB (S705). The message 3 should include a UE identifier...” See id., para. [0088].
The Office Action appears to correlate the data of Yi to the limited amount of data recited in amended independent claim 17. However, Applicant submits that although Y7 uses the term “data”, it is clear to one of ordinary skill in the art that Yi is actually referring to the message 3. Applicant further submits that a person of ordinary skill in the art, at the time of the filing of the present application, would consider the message 3 of Yi to merely be a radio resource control (RRC) connection request (sent from a UE to a base station). Thus, the “data” of Yi merely corresponds to the RRC connection request, not an additional limited amount of data as recited in claim 17. Further, one of ordinary skill in the art 

The Examiner disagrees, with respect to the claimed limited amount of data and Yi’s data of Msg 3. The Applicant’s claims are generic and vague. The Applicant has not provided any recited claim language which distinguishes exactly what the “limited data” is from any other form of data such as that presented by the Yi reference.  It is well known in the art and also observed by the Yi reference that resources are allocated for the transmission of the data, or as the Applicant points out (Msg. 3). These resources are not infinite (utilized time duration and frequency bandwidth are inherently limited) and therefore can only be utilized to transmit a limited amount of data prior to performing the next step by the UE [See Yi, Figure 7 and ¶88].  Additionally, if this “limited data” is stored in memory, by the UE, prior to its transmission, then it is reasonable to take the position that the data is limit to the size of the memory comprised within the UE. It is clear and convincing evidence provided within the applied that the data is limited data. Therefore, it is a fair assessment by the Examiner to take this logical interpretation based on the vague and generic nature of the claims. With respect to the Applicant’s concerns over the “not in a connected state” limitation, the Examiner points out that Yi teaches wherein this random access procedure carried out in Figure 7 may be during an IDLE state, which one type of “not connected state” claimed by the Applicant [Yi, ¶66]. Additionally, Yi further states that the UE at the instant point in time while communicating the Msg 3 message comprising “the limited amount of data” in Yi, Figure 7, S705, ¶87-¶88 may include a UE identifier as mentioned by the Applicant however it also teaches wherein the UE identifier may not be a valid UE cell identifier but may be a random ID in because the UE has not received a valid cell identifier, this is because the UE is not yet in a connected state. Therefore, it 

The other claims are not allowable for the reasons expressed above and below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The first interface configured to obtain information in claims 40 and 48.
The second interface configured to output in claim 40.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17, 23, 26, 31, 40, 46 and 51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. US 2018/0270867 (hereinafter Yi).

Regarding claim 17, Yi teaches a method for wireless communication by a user equipment (UE) [See wireless communication system of Yi, Figure 1 and Methods of Figures 6-7, ¶62], comprising: 
receiving system information indicating (SIBs) different sets of resources (PRACH resources) allocated to different coverage levels (each of the resources are associated with a respective coverage enhancement level) [Yi, ¶62]; 
determining a set of resources for connectionless delivery of a limited amount of data to a base station [Yi, ¶62 (a determination is made of time/frequency resources and repetition factor for random access response messages for UEs in enhanced coverage to derive the PRACH resources for use in the Random Access Procedure. The random access procedure is stated by Yi as being performed during a RRC idle state [Yi, ¶66] and when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 
transmitting, to the base station, a physical random access channel (PRACH) using the determined set of resources [Yi, Figure 7, S701, ¶77]; 
receiving a random access response (RAR) message in response to the PRACH [Yi, Figure 7, S703, ¶80]; and 
transmitting, while not in a connected state with the base station, the limited amount of data in response to the RAR message [Yi, ¶88 (the UE transmits data in response to the random access response message S703. Also, the random access procedure is stated by Yi as being performed during a RRC idle (not connected) state [Yi, ¶66] and when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 7-9], wherein the limited amount of data is sent to the base station using the set of resources [Yi, ¶87 (wherein the amount of data is inherently limited to the resources provided for its transmission)].

Regarding claim 26, Yi teaches a method for wireless communication by a base station [See wireless communication system of Yi, Figure 1 and Methods of Figures 6-7, ¶62, which comprises the base station eNB], comprising: 
transmitting system information  (SIBs) indicating different sets of resources (PRACH resources) allocated to different coverage levels (each of the resources are associated with a respective coverage enhancement level) [Yi, ¶62]; 
determining a set of resources for connectionless delivery of a limited amount of data from a user equipment (UE) [Yi, Figure 7, ¶62 (a determination is made of time/frequency resources and repetition factor for random access response messages for UEs in enhanced coverage to derive the PRACH resources for use in the Random Access Procedure, which are requested for performing data 
receiving, from the UE, a physical random access channel (PRACH) using the determined set of resources [Yi, Figure 7, S701, ¶77]; 
transmitting a random access response (RAR) message in response to the PRACH [Yi, Figure 7, S703, ¶80]; and 
receiving, while not in a connected state with the UE, the limited amount of data in response to the RAR message [Yi, Figure 7, S705 and also ¶88 (the UE transmits data in response to the random access response message S703. Also, the random access procedure is stated by Yi as being performed during a RRC idle (not connected) state [Yi, ¶66] and when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 7-9], wherein the limited amount of data is sent to the base station using the set of resources [Yi, ¶87 (wherein the amount of data is inherently limited to the resources provided for its transmission)].

Regarding claim 40, Yi teaches an apparatus for wireless communication [See wireless UE of Yi, Figure 1 and UE of Figures 5-7, ¶62 (it is noted that the claims do not require a UE so any wireless apparatus of Yi may also qualify to reject the claimed apparatus)], comprising: 
A first interface configured to obtain information indicating different sets of resources allocated to different coverage levels (each of the resources are associated with a respective coverage enhancement level are received via a UE receiver) [Yi, Figure 5 (receiver ¶50), ¶62].
at least one processor (microprocessor) configured to receive system information (SIBs) indicating different sets of resources (PRACH resources) [Yi, Figure 7, S703, ¶80] for connectionless 
a second interface is further configured to output (transmitter of Yi, Figure 5), for transmission to the base station, a physical random access channel (PRACH) using the determined set of resources [Yi, Figure 7, S701, ¶77], wherein the first interface is further configured to obtain a random access response (RAR) message after the PRACH transmission [Yi, Figure 5 (transmitter and receiver) and Figure 7, S703 (RAR message reception) after the PRACH transmission of the RA preamble S701 via the PRACH resources. Also see Yi, ¶62 (a determination is made of time/frequency resources and repetition factor for random access response messages of Figure 7 for UEs in enhanced coverage to derive the PRACH resources for use in the Random Access Procedure. The random access procedure is stated by Yi as being performed during a RRC idle state [Yi, ¶66] and the UE operating when no cell valid cell ID because it is not in a connected state [Yi, ¶86, Lines 7-9], wherein the limited amount of data is sent to the base station using the set of resources [Yi, ¶87 (wherein the amount of data is inherently limited to the resources provided for its transmission)])]; and 
the second interface (transmitter of Yi) is further configured to output for transmission while not in a connected state with the base station, the limited about of data in a response to the RAR message [Yi, Figure 7, S705 and also ¶88 (the UE transmits data in response to the received random access response message S703. Also, the random access procedure is stated by Yi as being performed during a RRC idle (not connected) state [Yi, ¶66] and when no cell valid cell ID because it is not in a 

Regarding claim 23, Yi teaches the method of claim 17, wherein the RAR message includes at least one of an uplink grant, power control and TA to be used for transmitting the limited amount of data [Yi, ¶72 (The random access response may include… an UL Grant...) as mentioned in claim 17 the amount of data transmitted is inherently limited by the resources available].

Regarding claim 31, Yi teaches the method of claim 26, wherein the RAR message includes at least one of an uplink grant, power control and TA to be used by the UE for transmitting the limited amount of data (See the rejection applied to claim 23 above.) [Yi, ¶72 (The random access response may include… an UL Grant...) and as mentioned in claim 26 the amount of data transmitted is inherently limited by the resources available]].

Regarding claim 46, Yi teaches the apparatus of claim 40, wherein the RAR message includes at least one of an uplink grant, power control and TA to be used for transmitting the limited amount of data [See the rejection applied to claim 31. Similar rationale is hereby applied to reject claim 46].

Regarding claim 51, Yi teaches the apparatus of claim 40, further comprising:
A receiver configured to receive the information indicating different sets of resources allocated to different coverage levels and to receive the RAR message; and 
a transmitter configured to transmit the PRACH using the determined set of resources and to transmit the limited amount of data,
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claims 17 and 40 above, and further in view of Van Phan et al. US 2013/0201957 (hereinafter Van).

Regarding claim 21, Yi teaches the method of claim 17, and wherein limited amount of data is transmitted via the UL channel [Yi, Figure 7, S705], but it does not explicitly teach wherein the transmission may be performed using the timing advance from a previous connection.
However, Van teaches wherein the data is transmitted via a physical uplink shared channel (PUSCH) using timing advance information from a previous connection (if the MTC has communicated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, indicating the ability to transmit data over a granted uplink channel with the teachings of Van, indicating that the transmission may be performed using the timing advance of a previous connection. The resulting benefit of the combination would have been the ability to reduce the amount of the time needed for the UE to reconnect to the channel in order to more quickly send uplink data from the UE [Van, ¶57].

Regarding claim 44, Yi, in view of Van teaches the apparatus of claim 40, wherein the limited amount of data is output for transmission via a physical uplink shared channel (PUSCH) using timing advance information from a previous connection [See the rejection applied to claim 21. Similar rationale is hereby applied to reject claim 44].

Claims 24, 32 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claims 17, 26 and 40 above, and further in view of Barret US 9,491,614 (hereinafter Barret).

Regarding claim 24, Yi teaches, the method of claim 17, wherein the UE transmits the limited amount of data [Yi, Figure 7, S705 ¶40 and ¶88], but it does not explicitly teach wherein the data transmitted is within NAS PDU.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, indicating the exchange of messages between the UE and the network, with the teachings of Barret, indicating that the UL data from the UE may be transmitted to the network using the RRC messages. The resulting benefit of the combination would have been the ability to reduce the signaling and time required to transmit small amounts of data from the UE to the destination via the network.

Regarding claim 32, the combination of Yi, in view of Barret teaches the method of claim 26, wherein the data is transmitted in a radio resource control (RRC) connection request including a UE identifier and the data encapsulated as a non-access stratum protocol data unit (NAS PDU) [See the rejection applied to claim 24. Similar rationale is hereby applied to reject claim 32].

Regarding claim 47, the combination of Yi, in view of Barret teaches the apparatus of claim 40, wherein the limited amount of data is output for transmission in a request including a UE identifier and the data encapsulated as a non-access stratum protocol data unit (NAS PDU) [See the rejection applied to claim 24. Similar rationale is hereby applied to reject claim 47].

s 25, 33 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Yi, in view of Barret as applied to claims 24, 32 and 47 above, and further in view of Kwon et al. US 2014/0112308 (hereinafter Kwon).

Regarding claim 25, the combination of Yi, in view of Barret teaches the method of claim 24, wherein the limited amount of data may be sent over the network using messages by does not explicitly teach wherein the contention resolution message contains the UE ID as an acknowledgement of receipt of the data.
However, Kwon teaches receiving a contention resolution message containing the UE identifier as an acknowledgement of receipt of the data [Kwon, ¶117-¶119 (the UE receives a Contention Resolution (CR) message which indicates that the base station successfully received the uplink data (serving as an acknowledgement), wherein the CR message comprises a Random Access (RA) Identifier (ID) which comprises the terminal identifier of the UE)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi and Barret, indicating that data may be sent over the network via the RRC messages, with the teachings of Kwon, indicating that the contention resolution message may be sent to the UE as a way to acknowledge that the data was received successfully. The resulting benefit of the combination would have been the ability to ensure the reliability of data transmissions over the network.

Regarding claim 33, the combination of Yi, in view of Barret and Kwon teaches the method of claim 32, further comprising transmitting a contention resolution message containing the UE identifier as an acknowledgement of receipt of the limited amount of data [See the rejection applied to claim 25. Similar rationale is hereby applied to reject claim 33].

Regarding claim 48, the combination of Yi, in view of Barret and Kwon teaches the apparatus of claim 47, wherein the first interface is further configured to obtain a contention resolution message containing the UE identifier as an acknowledgement of receipt of the limited amount of data [See the rejection applied to claim 25. Similar rationale is hereby applied to reject claim 48].

Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claims 17 and 26 above, and further in view of Mukherjee US 2013/0301541 (hereinafter Mu).

Regarding claim 49, Yi teaches the method of claim 17, and the transmission of the PRACH [Yi, ¶77], Yi also teaches wherein the UE may perform the a random access procedure will in idle mode, which is interpreted as “not in a connected state” however it does not explicitly teaches wherein the PRACH is transmitted wherein the PRACH is transmitted while the UE is not in a connected state.
However, Mu teaches wherein the PRACH is transmitted wherein the PRACH is transmitted while the UE is not in a connected state [Mu, ¶57].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, indicating the ability to send the PRACH to the eNB with the teachings of Mu, indicating that the transmission of the PRACH to the eNB may be performed with the UE is in the idle mode (not connected state). The resulting benefit of the combination would have been the ability to re-establish connections with minimal signaling while also avoiding the reserving of a large portion of system resources [Mu, ¶77].

. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467